Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Status
2.	Accordingly, claims 1-18 are pending with claims 11-18 withdrawn. Claims 1-10 are examined herein. 

Response to Arguments/Allowable Subject Matter
3.	Applicant’s arguments regarding the claim rejections under 35 U.S.C. 112 are persuasive in view of the amended claim language. However the claim amendments have introduced new issues under 35 U.S.C. 112. See below for a detailed explanation.
4.	The examiner notes that the arguments (para. 7) indicate that claim 2 has been cancelled. However the claims indicate that claim 2 is currently amended. Moreover, the arguments regarding the prior art rejections refer to claim 2. It is therefore unclear whether Applicant intended to cancel or amend claim 2. It has been treated in this office action as if it were currently amended.
5. 	The amendments (para. 8) indicate that claim 6 is currently amended. However, there are no amendments to claim 6 in the claims.
6.	Applicant’s arguments with respect to the rejection of claims 1-5 under 35 U.S.C. 102 and 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

9.	Accordingly, claim 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. However, claim 7 must be clearly linked to the “contacting” process step so as to give meaning and purpose to the manipulative step. MPEP 2111.04. For example: A method for generating 225Ac, the method comprising: a)…; b)…; and c) contacting the beam of gamma particles to a target containing 100 mg of 226Ra target material to produce more than 1 Ci of the 225Ac within 5 days of irradiation, wherein a cross section of the beam of gamma particles is similar to a cross section of the target.
10.	The examiner notes that the arguments directed to “Applicant’s Invention” are incorrect. First of all, the independent claim does not recite producing 225Ac with a 226Ra target material. That limitation is not introduced until claim 6. Furthermore, it is incorrect to state “none of the art of record utilizes 226Ra as target material as claimed.” Maslov, cited and applied previously does exactly this. 

Claim Objections
11.	Claims 1, 8 and 10 are objected to because of the following informalities: Claim 1 introduces a “heatsink” while claims 8 and 10 refer to a “heat sink.” Claim 8 further lacks the word “the” prior to target in line 2. Appropriate correction is required.

Claim Rejections - 35 USC § 112
12.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

13.	Claims 2, 8 and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
14.	Claim 2 recites “the converter is positioned between the beam of gamma particles and the target.” However, claim 1 requires that the converter produces the gamma radiation, which then irradiates the target. Figure 1 clearly illustrates the converter between the electron beam and the target, a position that is required to provide the operation of the device as recited in claim a. Claim 2 is therefore directed to new matter because it recites a structural relationship that is not present in the disclosure as filed and one that would result in inoperability.
15.	Claim 8 requires that “a coolant maintain the target…at temperatures less than about 1000 °C while the temperature of the coolant exiting the heat sink is less than 100 °C.” The specification as filed is devoid of any description of the target temperature in the disclosed invention. Claim 8 is therefore directed to new matter.
16.	Claim 10 recites “wherein the target is contacted with the heat sink. Claim 1 requires that the converter is in thermal communication with the heatsink. However, Fig. 1A of the disclosure illustrates multiple heat sink elements 22, one of which is associated with the converter 33 and another of which is associated with the target 34. Claim 10 is therefore directed to new matter because the disclosure as filed does not describe a single heat sink element that is associated with both the converter and the target. 

17.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

18.	Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
19.	Claim 1 recites the limitation “supplying a converter in thermal communication with a heat sink such that no coolant fluid contacts the converter.” The phrase “such that no coolant fluid contacts the converter” merely expresses a desired result and gives no indication of the required structural relationship between the converter and the heat sink. Moreover, the claim does not positively recite a coolant or any structure associated with a coolant system or a cooling step. The claim limitation therefore sets forth no clear boundaries for performing the process step.  
20. 	Claims 7 and 8 are indefinite because they recite the relative term “about.”  The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
21.	Claim 8 is indefinite because the structural relationships between the recited elements are unclear. As already stated, it is unclear whether the method of claim 1 requires a coolant. It is therefore unclear as to whether claim 8 refers to the same coolant that may be present in claim 1. Moreover, claim 1 only implies a relationship between the converter and the heat sink. There is no further recitation of any structural arrangement of the target. It is therefore unclear how one could achieve the 
22.	Any claim not specifically addressed above is rejected under 35 U.S.C. §112 because it depends on a rejected claim. 

Claim Rejections - 35 USC § 103
23.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
24.	For applicant’s benefit, the portions of the reference(s) relied upon in the below rejections have been cited to aid in the review of the rejections. While every attempt has been made to be thorough and consistent within the rejection, it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
25.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

26.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

27.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
28.	Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Lidsky et al., US Patent 5,784,423 in view of McIntyre, et al., US Patent 6,907,106.
29.	Regarding claim 1, Lidsky discloses a method for generating medical isotopes, the method comprising: a) supplying a converter (14; see Fig. 2); contacting a primary electron beam (18) with the converter for a time sufficient to produce a secondary beam of gamma particles (20; column 10, lines 1-7); and c) contacting the beam of gamma particles to a target (12; column 10, lines 24-39), wherein a cross section of the beam is approximately same as a cross section of the target (see Fig. 2 and column 9, lines 6-12). Lidsky does not disclose a converter heat sink. McIntyre teaches a step of supplying a converter (32; Fig. 1) in thermal communication with a heat sink (34) such that no coolant fluid contacts the converter (column 5, lines 27-48). One of ordinary skill in the art at the time of the invention would have found it obvious to modify the converter of Lidsky as taught by McIntyre for the predictable purpose of preventing chemical reactions between the converter material and the coolant. Moreover McIntyre teaches that the heat sink acts as an electron shield (column 5, lines 38-45), providing further motivation for the combination. 
s 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Lidsky et al., US Patent 5,784,423, in view of in view of McIntyre, et al., US Patent 6,907,106, in further view of Diamond et al., US Publication 2014/0348284.
31.	Regarding claim 3, Lidsky as modified by McIntyre makes obvious the method of claim 1. Lidsky does not disclose a collimator. Diamond teaches a method for producing medical isotopes ([0002]), wherein an electron beam traverses a collimator which limits the beam diameter to be slightly smaller than the diameter of the converter (see [0041] and Fig. 12). One of ordinary skill in the art at the time of the invention would have found it obvious to modify the method of Lidsky as taught by Diamond for the predictable purpose of having the ability to tune the beam diameter of the electron accelerator (see Diamond at [0041]). 
32.	Regarding claim 4, Lidsky as modified by McIntyre and Diamond renders the parent claim obvious. Lidsky as modified by McIntyre further teaches a coolant in thermal communication with the converter (McIntyre column 5, lines 46-48), but Lidsky is silent as to cooling the target. Diamond teaches a coolant in thermal communication with the collimator ([0041]), a converter ([0045]), and a target ([0042-3]). One of ordinary skill in the art at the time of the invention would have found it obvious to modify the method of Lidsky/McIntyre with the cooling taught by Diamond for the predictable purpose of preventing damage to the irradiation system components due to heat produced by the nuclear reactions therein. 
33.	Regarding claim 5, Lidsky as modified by McIntyre makes obvious the method of claim 1. Lidsky further discloses a 30-50 MeV electron beam (a range which overlaps the claimed range). Although Lidsky is silent as to the beam power, it does recognize that beam power is a factor that affects the intensity of the gamma radiation produced in the converter (column 6, lines 21-33). Diamond teaches medical isotope production with an electron beam power of 10, 15, and 20 kW ([0036]). A skilled artisan .
34.	Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Lidsky et al., US Patent 5,784,423, in view of in view of McIntyre, et al., US Patent 6,907,106, in further view of Maslov et al. (cited on the IDS filed 09/28/18).
35.	Regarding claims 6 and 7, Lidsky as modified by McIntyre makes obvious the method of claim 1. Lidsky does not explicitly disclose a 226Ra target and producing 225Ac. However, Lidsky does state “target material 12 contains a loading of a targeted isotope which can be established based upon the intended isotopic conversion reaction” (column 5, lines 34-37). Accordingly, a skilled artisan would have found it obvious to modify the target of Lidsky with a desired isotope based on an intended isotopic conversion. Maslov teaches that 226Ra can undergo the same reaction as disclosed in Lidsky to produce 225Ac. Therefore, one of ordinary skill in the art at the time of the invention would have found it obvious substitute the target material and desired isotope of Maslov in the method of Lidsky. Lidsky further teaches its method is capable of a yield of 10 Ci/g (which is equivalent to the 1 Ci/100 mg recited).
38.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lidsky et al., US Patent 5,784,423, in view of in view of McIntyre, et al., US Patent 6,907,106 and Diamond et al., US Publication 2014/0348284 in further view of Apostolidis et al., US Patent 6,299,666.
39.	Regarding claim 10, Lidsky as modified by McIntyre makes obvious the method of claim 1. Lidsky is silent as to cooling the target. Apostolidis teaches a target (1) contacted with a heat sink (2; see column 1, lines 63 though column 2, line 8). One of ordinary skill in the art at the time of the invention would have found it obvious to modify the target of Lidsky as taught by Apostolidis for the predictable purpose of removing heat from the target while preventing chemical reactions between the target material and the coolant.

40.	Claims 1, 3, 6, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Maslov et al. (cited on the IDS filed 09/28/18) as evidenced by Dmitriev et al. (cited on the IDS filed 09/28/18), in view of in view of McIntyre, et al., US Patent 6,907,106.
41.	Regarding claims 1, 3, 6, 9, and 10, Maslov discloses a method for generating medical isotopes/225Ac ("Abstract"), free of contaminants ("Abstract"). Maslov states: "The irradiation was performed by the procedure described in our previous paper." The previous paper discloses a transmutation method comprising a) supplying a converter (see W in Fig. 1); b) contacting a primary electron beam with the converter for a time sufficient to produce a secondary beam of gamma particles Fig. 1 and "Experimental para. 7); and contacting the beam of gamma particles to a target, wherein a cross section of the beam of gamma particles is similar to a cross section of the target ("Experimental" paras. 4-8 and Fig. 1), wherein the beam traverses a collimator which limits the primary electron beam diameter to be smaller than the diameter of the converter ("Experimental" paras. 4-8 and Fig. 1), and wherein the channel and target are contacted with a heat sink ("Experimental" para. 7). Maslov does not disclose a converter heat sink. McIntyre teaches a step of supplying a converter (32; Fig. 1) in thermal communication with a heat sink (34) such that no coolant fluid contacts the converter (column 5, lines 27-48). One of ordinary skill in the art at the time of the invention would have found it obvious to modify the converter of Lidsky as taught by McIntyre for the predictable purpose of preventing chemical reactions between the converter material and the coolant. Moreover McIntyre teaches that the heat sink acts as an electron shield (column 5, lines 38-45), providing further motivation for the combination. 



Conclusion

42.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
43.	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
44.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M DAVIS whose telephone number is (571)272-6882.  The examiner can normally be reached on Monday - Thursday, 7:30 - 6:00 pm EST.
45.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
46.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 571-272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
47.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARON M DAVIS/Primary Examiner, Art Unit 3646